Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In after-final amendments dated 2/7/22, Applicant amended claims 21, 33-35, and 40, canceled claims 24 and 36, and added new claim 42.  Claims 21-42 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for building management systems: a directed acyclic graph (DAG) database storing a plurality of DAGs, each of the plurality of DAGs defining a processing workflow; and identify a second processing workflow that uses the first derived time correlated data stream as an input to derive a virtual data stream for a virtual point by determining whether any of the plurality of DAGs stored in the DAG database use one or more input time correlated data streams or the first derived time correlated data stream as an input, wherein the second processing workflow is one DAG of the plurality of DAGS, the virtual point providing a representation of a characteristic of a building, wherein the second processing workflow defines one or more processing operations to be applied to the first derived time correlated data stream.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for building management systems.


Responses to Applicant’s Remarks
	Regarding objection to claim 35 for antecedent basis of “the second derived time correlated data stream,” in view of amendments reciting “the virtual data stream,” this objection is withdrawn.  Regarding rejections of claims 21-23, 25-35, and 27-41 under 35 U.S.C. 101 for reciting abstract ideas, Applicant’s amendments reciting a directed acyclic graph database storing a plurality of directed acyclic graphs and a directed acyclic graph in identifying a second processing workflow are sufficiently more than the mental processes recited and these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/11/22